FIRST AMENDMENT
TO
EMPLOYMENT AGREEMENT
BETWEEN
MARINER ENERGY, INC.
AND
C. KEN BURGESS


     THIS FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (this "First Amendment") is
made and entered into by and between MARINER ENERGY, INC. (the "Company") and C.
KEN BURGESS ("Employee").

W  I  T  N  E  S  S  E  T  H  :

     WHEREAS, the Company and Employee entered into that certain Employment
Agreement dated effective as of October 5, 1998 (the "Employment Agreement");
and

     WHEREAS, the Company and Employee desire to amend the Employment Agreement
as hereinafter provided;

     NOW, THEREFORE, in consideration of the premises and the mutual covenants
and agreements herein contained, the parties hereto agree as follows:

     1.     Paragraph 2 of the Employment Agreement is hereby amended to read in
its entirety as follows:

“2. Term.
The term of employment shall be for a term beginning on and including the
Effective Date through and including September 30, 2001, subject, however, to
the provisions of paragraph 3.”


     2.      Paragraphs 3.2.1 and 3.2.2 of the Employment Agreement are hereby
amended to read in their entirety as follows:

“3.2.1 Company shall pay to Employee (a) his salary through the end of such term
or extended term, (b) any Annual Bonus (as defined in Section 19.1) that is
payable to Employee with respect to any year prior to the year in which notice
of such termination is given (it being understood that in determining whether
any such Annual Bonus is payable, Employee shall be deemed to have satisfied any
requirement relating to Employee being employed by Company on any date after
such prior year), (c) on or before the last day of his employment hereunder, and
in lieu of any Annual Bonus with respect to any period or portion thereof after
the year that is prior to the year in which notice of such termination is given,
an amount equal to the product of (i) twenty-five percent (25%), multiplied by
(ii) Employee's monthly salary rate for the month immediately preceding the
month in which notice of such termination is given, multiplied by (iii) twelve
(12), multiplied by (iv) a fraction, the numerator of which is the number of
days elapsed in the period from and including January 1 of the year in which the
notice of such termination is given through and including the end of such term
or extended term, and the denominator of which is 365, and (d) any other
benefits provided elsewhere in this Agreement for Employee's services rendered
to Company hereunder through the end of such term or extended term.

3.2.2 Company shall pay to Employee, on or before the last day of his employment
hereunder, a lump sum cash payment equal to the sum of (a) three (3) months'
salary at Employee's monthly rate for the month immediately preceding the month
in which Company elects to terminate this Agreement, plus (b) twenty-five
percent (25%) of the amount described in clause (a) of this sentence.”


     3.      Paragraph 3.4 of the Employment Agreement is hereby amended to read
in its entirety as follows:

“3.4 Company may at its option consent to a request by Employee to terminate
this Agreement at a time other than that stated in paragraph 2, as extended, in
which case the date requested by Employee and agreed to by Company will be the
end of the term of this Agreement and the provisions of paragraph 3.3 shall be
applicable (it being understood that in applying the provisions of paragraph
3.3, any provision of paragraph 3.2.1 that refers to "notice of such termination
is given" shall be deemed to refer to the giving of such consent by Company.”


     4.      Paragraph 3.6.1 of the Employment Agreement is hereby amended to
read in its entirety as follows:

“3.6.1 A lump sum cash payment equal to the sum of (a) Employee's salary, at
Employee's monthly rate for the month immediately preceding the month in which
such termination or discharge occurs, for the unexpired portion of the term or
extended term hereof, plus (b) any Annual Bonus that is payable to Employee with
respect to any year prior to the year in which the date of such termination or
discharge occurs (it being understood that in determining whether any such
Annual Bonus is payable, Employee shall be deemed to have satisfied any
requirement relating to Employee being employed by Company on any date after
such prior year), plus (c) in lieu of any Annual Bonus with respect to any
period or portion thereof after the year that is prior to the year in which the
date of such termination or discharge occurs, an amount equal to the product of
(i) twenty-five percent (25%), multiplied by (ii) Employee's monthly salary rate
for the month immediately preceding the month in which the date of such
termination or discharge occurs, multiplied by (iii) twelve (12), multiplied by
(iv) a fraction, the numerator of which is the number of days elapsed in the
period from and including January 1 of the year in which the date of such
termination or discharge occurs through and including the end of the unexpired
portion of the term or extended term hereof, and the denominator of which is
365.”


     5.      Paragraphs 3.7.1 and 3.7.2 of the Employment Agreement are hereby
amended to read in their entirety as follows:

“3.7.1 A lump sum cash payment equal to the sum of (a) Employee's salary, at
Employee's monthly rate in effect at the effective time of such termination (but
prior to giving effect to any reduction therein which precipitated such
termination), for the unexpired portion of the term or extended term hereof
plus, (b) any Annual Bonus that is payable to Employee with respect to any year
prior to the year in which the date of such termination occurs (it being
understood that in determining whether any such Annual Bonus is payable,
Employee shall be deemed to have satisfied any requirement relating to Employee
being employed by Company on any date after such prior year), plus (c) in lieu
of any Annual Bonus with respect to any period or portion thereof after the year
that is prior to the year in which the date of such termination occurs, an
amount equal to the product of (i) twenty-five percent (25%), multiplied by (ii)
Employee's monthly salary rate for the month immediately preceding the month in
which the date of such termination occurs (but prior to given effect to any
reduction therein which precipitated such termination), multiplied by (iii)
twelve (12), multiplied by (iv) a fraction, the numerator of which is the number
of days elapsed in the period from and including January 1 of the year in which
the date of such termination occurs through and including the end of the
unexpired portion of the term or extended term hereof, and the denominator of
which is 365.

3.7.2 A lump sum cash payment equal to the sum of (a) three (3) months' salary,
at Employee's rate in effect at the time of such termination (but prior to
giving effect to any reduction therein which precipitated such termination),
plus (b) twenty-five percent (25%) of the amount described in clause (a) of this
sentence.”


     6.      Paragraph 19.1 of the Employment Agreement is hereby amended to
read in its entirety as follows:

“19.1 In addition to the salary provided for in paragraph 5 hereof (the "Base
Salary"), and subject to the provisions of paragraph 3 of this Agreement,
Employee shall be eligible to receive, for each calendar year or portion thereof
occurring during the term of this Agreement, an annual cash bonus based on
performance (the "Annual Bonus") in an amount up to twenty-five percent (25%) of
the Base Salary for such calendar year or portion thereof (or such greater
percentage of such Base Salary as the Board of Directors or the Committee may,
in its discretion, determine) upon approval of such Annual Bonus by the Board of
Directors of Company (the "Board of Directors") or a committee of the Board of
Directors designated by the Board of Directors (the "Committee"). Subject to the
provisions of paragraph 3 of this Agreement, (i) the amount of any such Annual
Bonus shall be determined by the Board of Directors or the Committee, as the
case may be, in accordance with the cash incentive compensation program of
Company in effect with respect to such determination, and (ii) the Annual Bonus
shall be paid to Employee, less such amounts as shall be required to be deducted
or withheld therefrom by applicable law and regulations, at such time or times
as is in accordance with the then prevailing policy of Company relating to cash
incentive compensation payments.”


     7.      All references to "this Agreement" contained in the Employment
Agreement shall be deemed to be a reference to the Employment Agreement, as
amended by this First Amendment.

     8.      This First Amendment is made and will be performed under, and shall
be governed by and construed in accordance with, the law of the State of Texas.

     9.      Except as amended by this First Amendment, the Employment Agreement
shall remain in full force and effect.

     10.     This First Amendment may be executed in one or more counterparts,
and by the different parties hereto in separate counterparts, each of which when
executed shall be deemed to be an original but all of which shall constitute one
and the same agreement.

     IN WITNESS WHEREOF, the Company and Employee have executed this First
Amendment to be effective as of October 1, 1999.



Acknowledged by:MARINER ENERGY, INC.



--------------------------------------------------------------------------------

By:

--------------------------------------------------------------------------------

W. Hunt Hodge
Vice President - AdministrationRobert E. Henderson
President and
Chief Executive Officer "COMPANY"



--------------------------------------------------------------------------------

C. Ken Burgess "EMPLOYEE"